DAUKSCH, Judge.
This is an appeal from convictions for sale of cocaine and possession of the same cocaine. Appellant urges it was error to convict for both crimes. Appellee says it agrees with appellant but that the error was in not following its oral pronouncement in court. See Green v. State, 446 So.2d 253 (Fla. 5th DCA 1984); Venuti v. State, 437 So.2d 238 (Fla. 5th DCA 1983). Because both sides agree the judgment against appellant for the possession charge was mistakenly and unintentionally entered we reverse that judgment. The sentence is not affected so the conviction for delivery of cocaine and the sentence are affirmed. See also McKinney v. State, 553 So.2d 796 (Fla. 5th DCA 1989).
AFFIRMED in part; REVERSED in part.
GOSHORN and HARRIS, JJ., concur.